
	
		I
		112th CONGRESS
		1st Session
		H. R. 448
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Ms. Hirono introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Small Business Act to improve the Small
		  Business Innovation Research Program and the Small Business Technology Transfer
		  Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Innovation Enhancement Act of
			 2011.
		2.Required
			 expenditure amounts for SBIR
			(a)In
			 generalSection 9(f)(1)(C) of
			 the Small Business Act (15 U.S.C. 638(f)(1)(C)) is amended by striking
			 2.5 percent and inserting 5 percent.
			(b)ApplicationThe
			 amendment made by subsection (a) shall apply to the first full fiscal year
			 beginning after the date of enactment of this Act and to each fiscal year
			 thereafter.
			3.Further
			 additional modifications to SBIR policy directivesSection
			 9(j) of the Small Business Act (15 U.S.C. 638(j)) is amended by adding at the
			 end the following:
			
				(4)Further
				additional modificationsNot
				later than 90 days after the date of enactment of this paragraph, and
				notwithstanding paragraph (2)(D), the Administrator shall modify the policy
				directives issued pursuant to this subsection to provide for an increase to
				$200,000 in the amount of funds which an agency may award in the first phase of
				an SBIR program, and to $1,500,000 in the second phase of an SBIR program, and
				an adjustment of such amounts once every 5 years to reflect economic
				adjustments and programmatic
				considerations.
				.
		4.Required
			 expenditure amounts for STTR
			(a)In
			 generalSection
			 9(n)(1)(B)(ii) of the Small Business Act (15 U.S.C. 638(n)(1)(B)(ii)) is
			 amended by striking 0.3 percent for fiscal year 2004 and and
			 inserting 0.6 percent for.
			(b)ApplicationThe
			 amendment made by subsection (a) shall apply to the first full fiscal year
			 beginning after the date of enactment of this Act and to each fiscal year
			 thereafter.
			5.STTR policy
			 directive contents
			(a)In
			 generalSection
			 9(p)(2)(B)(ix) of the Small Business Act (15 U.S.C. 638(p)(2)(B)(ix)) is
			 amended—
				(1)by striking
			 $100,000 and $750,000 and inserting
			 $200,000 and $1,500,000, respectively; and
				(2)by striking
			 greater or lesser amounts and inserting with an
			 adjustment of such amounts once every 5 years to reflect economic adjustments
			 and programmatic considerations, and with greater or lesser
			 amounts.
				(b)TimingNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall modify the policy directive issued
			 pursuant to section 9(p) of the Small Business Act (15 U.S.C. 638(p)) to
			 reflect the amendments made by subsection (a) of this section.
			
